DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 04/06/2022 has been entered. Claims 25-29 and 32-35 are pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “the lower end of the needle guard” in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: 
“proximal needle feature” in claim 1.  The term “proximal needle feature” uses “feature” as a substitute for the term “means” or “step”, but fails the three-prong test because the term is not modified by functional language. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to include functional language that modifies the generic placeholder, and (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,234,999 to Wemmert.  
Regarding Claim 25, Wemmert teaches an intravenous catheter assembly (Fig. 1-8, element 10) comprising: a catheter tube (Fig. 1-8, element 21); a catheter hub (Fig. 1-8, element 24) having a distal end and a proximal end, wherein the distal end is joined to the catheter tube (Col. 4, lines 13-16; the catheter hub is joined to the proximal end of the catheter tube, thus the catheter tube is joined to the distal end of the catheter hub) and the proximal end defines a housing having an inner space (See Annotated Fig. 7 next page); a needle (Figs. 1-8, element 31) extending through the catheter hub and the catheter tube and defining an axial direction, wherein the needle has opposite proximal and distal ends, the distal end forming a needle tip (Col. 4, lines 48-49), and the proximal end comprising a proximal needle feature (the broadest reasonable interpretation of “proximal needle feature” is not limited to the descriptions provided in the specification since 112(f) is not invoked as noted above; Col. 4, lines 49-50 - the connection provided at the proximal end of the needle meets the limitations of “proximal needle feature” since the connection is provided at the proximal end of the needle); a port (Figs 1-8, element 25) extending outwardly in a direction perpendicular to the axial direction from a sidewall of the catheter hub (shown in Figs. 1-2); a needle hub (Figs. 1-8, element 34) attached to the proximal end of the needle having a 
    PNG
    media_image1.png
    372
    590
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    490
    556
    media_image2.png
    Greyscale
housing (See Annotated Fig. 6 above), wherein the needle hub defines an aperture having two sections and wherein the two sections have different diameters (Annotated Fig. 6); a needle guard (Figs. 1-8, element 49) slidably arranged on the needle (Col. 5, lines 37-48; arms 49a of the needle guard slide along the needle 31), wherein the needle guard is movably retained in a needle guard casing (Figs. 1-8, element 40; arms 49a of the needle guard 49 are moveable as disclosed in Col. 5, lines 49-55, and the needle guard 49 is retained in the needle guard casing 41 throughout use as shown in Figs. 5-8, thus the needle guard is moveably retained in the needle guard casing) and the needle guard casing is movably retained in the housing of the needle hub (Col. 5, lines 5-14; fingers 39 are interpreted as part of the needle hub housing and moveably retain the needle guard casing 40), wherein the needle extends through the needle hub, catheter hub and the catheter tube (Figs. 1 and 5), wherein the needle guard is removable from the needle hub (Fig. 8 shows the needle guard 49 removed from the needle hub) being retained in the needle guard casing (Fig. 8, after being removed from the needle hub, the needle guard 49 is still retained in the needle guard casing 40) and then the needle tip is received in the needle guard upon withdrawal of the needle from the catheter tube (Col. 5, lines 45-55; Fig. 8). 

    PNG
    media_image3.png
    593
    497
    media_image3.png
    Greyscale
Regarding Claim 29, Wemmert teaches all of the limitations of claim 25 as discussed above, and further teaches wherein the needle hub housing is provided with at least one projection and/or groove matching with at least one corresponding projection and/or groove provided in an outer wall of an upper and and/or lower part of the needle guard casing (See Annotated Fig. 7.1 below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,234,999 to Wemmert. 

    PNG
    media_image4.png
    581
    705
    media_image4.png
    Greyscale
Regarding Claim 26, Wemmert teaches all of the limitations of claim 25 as discussed above, and further teaches wherein the needle guard casing comprises an upper part and a lower part together forming a chamber for housing the needle guard wherein the upper part of the needle guard casing is received on the lower part (See Annotated Fig. 7 below; the chamber for housing the needle guard is formed by the inner walls of the upper and lower parts of the needle guard casing). Wemmert is silent regarding wherein the upper part and the lower part are separable (the upper part and lower part are shown to appear to be one fixed part). 
However, it would have been obvious to one of ordinary skill in the art to modify the device such that the upper part and the lower part are separable, since it has been held that it is obvious to make a part removable if it were considered desirable for any reason to obtain access to the space beyond the part. See MPEP 2144.04.V.C. and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  The space defined by the upper part and lower part includes the chamber where needle guard (49) is placed.  Therefore, it may be desirable for the upper part and lower part to be separable for assembly or disassembly of the needle guard within the chamber.  Since applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design, absent a teaching as to criticality that the upper part and lower part are separable, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement.
Regarding Claim 27, the modified device of Wemmert teaches all of the limitations of claim 26 as discussed above, and further teaches wherein the chamber is provided in a bottom portion of the upper part (the proximal side of the upper part is considered the bottom portion) whereas the chamber is provided in a top portion in the lower part (the distal side of the lower part is consider the top portion)(the chamber is provided by all portions of the upper part and the lower part, thus the chamber is provided by the bottom portion of the part and the top portion of the lower part) and wherein both the upper part and lower part have a bore to receive the needle (See Fig. 7)

    PNG
    media_image5.png
    513
    621
    media_image5.png
    Greyscale
Regarding Claim 28, the modified device of Wemmert teaches all of the limitations of claim 26 as discussed above, and further teaches wherein a distal end of the upper part is provided with a fitment (See Annotated Fig. 7 below) which is configured to be received in the housing of the catheter hub to create a secure connection between the catheter hub and the needle guard casing (Col. 6, lines 7-11; frictional engagement between the distal portion of the needle guard casing 40 and the catheter hub 24 is interpreted as a secure connection since the frictional engagement helps hold the needle guard casing 40 to the catheter hub 24) and wherein the fitment has a bore which allows the needle to pass there through (See Annotated Fig. 7 on previous page). 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent App. Pub. 2017/0043135 to Knutsson, and further in view of US Patent App. Pub. 2015/0238733 to bin Abdulla. 
Regarding Claim 32, Knutsson teaches an intravenous catheter assembly comprising: a catheter tube (Fig. 3, element 202), a catheter hub (Fig. 4, 200) having a distal end and a proximal end, wherein the distal end is joined to the catheter tube (Par. 0019, "extending distally") and the proximal end defines a housing (Fig. 3, element 201) having inner space (Fig. 4, element 204); a needle (Par. 0022, element 302) extending through the catheter hub and the catheter tube (Par. 0022, the needle is received in the catheter tube) and defining an axial direction, wherein the needle has opposite proximal and distal ends, the distal end forming a needle tip (Par. 0022, the needle comprises a needle shaft and a needle tip, the tip extending distally from the needle hub), and the proximal end comprising a proximal needle feature (the broadest reasonable interpretation of “proximal needle feature” is not limited to the descriptions provided in the specification since 112(f) is not invoked as noted above; Par. 0028 discloses the needle is displaced when the when the needle hub is displaced; Par. 0022 also discloses the needle extends from the needle hub; one of ordinary skill in the art would understand there is a connection to the needle hub provided at the proximal end of the needle, as shown in Fig. 4   - the connection provided at the proximal end of the needle meets the limitations of “proximal needle feature” since the connection is provided at the proximal end of the needle); a needle hub (Fig. 4, element 301) attached to the proximal end of the needle having a housing, wherein the needle hub defines an aperture having two sections and wherein the two sections have different diameters (See 
    PNG
    media_image6.png
    430
    504
    media_image6.png
    Greyscale
Annotated Fig. 4 above; an aperture must be provided for the needle in the needle hub, this is shown as aperture 2); a needle guard (Par. 0025, element 100) slidably arranged on the needle (Par. 0028; the needle unit being displaceable relative to the needle guard 100 is interpreted as the needle guard being slidably arranged on the needle; shown in Fig. 4) and an upper end of the needle guard being securely retained in the housing of the catheter hub (the distal end of the needle guard is interpreted as an upper end; the needle guard is retained in the catheter hub as disclosed in Par. 0028 lines 5-7, since the distal end of the needle guard is enclosed by the housing of catheter hub as shown in Fig. 4 when the needle guard is retained, the upper end of the needle guard is securely retained in the housing of the catheter hub) exposing a lower end of the needle guard (the proximal end of the needle guard is interpreted as the lower end, the catheter hub encloses the needle guard except for the lower end of the needle guard, leaving it exposed) and wherein in a ready to use position, a catheter hub portion with the lower end of the needle guard is securely retained in an inner space of the needle hub (Par. 0023, in a ready to use position, the proximal end of the catheter hub is “snugly and releasable” received in the needle hub; this is interpreted as “securely retained” since “snugly” is interpreted to provide at least a frictional fit, where the frictional force must be overcome to release the catheter hub). 
Knutsson is silent regarding a port extending outwardly in a direction perpendicular to the axial direction from a sidewall of the catheter hub. 
Bin Abdulla teaches an analogous invention directed to an intravenous catheter assembly (Fig. 2) comprising a catheter hub (Fig. 2, element 112) and a port (Fig. 2, element 128) extending outwardly in a direction perpendicular to the axial direction (Fig. 2, the axial direction is the axial direction of the catheter tube 114) from a sidewall of the catheter hub.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the catheter hub of Knutsson to include a port extending outwardly in a direction perpendicular to the axial direction from a sidewall of the catheter hub, as taught by bin Abdulla, in order to introduce fluid into the catheter hub and allow connection to medicine or fluids (bin Abdulla, Par. 0056). 
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Knutsson and bin Abdulla, as applied to Claim 32, and further in view of U.S. Patent No. 9,345,862 to Baid. 
Regarding Claim 33, the modified assembly of Knutsson and bin Abdulla teaches all of the limitations of claim 32 as discussed above, and Knutsson further teaches at least one projection and/or groove (Fig. 4, element 206) matching with at least one corresponding projection and/or groove (Fig. 4, element 205) but is silent regarding wherein the at least one projection and/or groove is provided on an inner wall of the needle hub housing and the at least one corresponding projection and/or groove is provided in an outer wall of the catheter hub. 
Baid teaches an analogous invention regarding a needle guard for an intravenous catheter assembly (Fig. 1B), wherein an inner wall of the needle hub housing (Fig. 3A, elements 58 and 60; elements 58 and 60 are provided on the needle guard of Baid, but the inner wall of 58/60 is analogous to an inner wall of the needle hub housing of Baid since 58/60 retain the catheter hub in a similar way to Knutsson as shown in Annotated Figures on next page) is provided with at least one projection and/or 
    PNG
    media_image7.png
    427
    876
    media_image7.png
    Greyscale
groove (Fig. 1A, element 78 is a projection, further shown in Fig. 3A) matching with at least one corresponding projection and/or groove (Fig. 1A, element 80 is a groove, as disclosed in Col. 10, lines 36-54) provided in an outer wall of the catheter hub (Fig. 1A, groove 80 is provided on the outer wall of catheter hub 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify an inner wall of the needle hub housing of the modified assembly of Knutsson and bin Abdulla to provide at least one projection and/or groove, and to modify an outer wall of the catheter hub of the modified assembly of Knutsson and bin Abdulla to provide at least one matching corresponding projection and/or groove, as taught by Baid, in order to in order to retain the needle hub to the catheter until a pulling force exerted by the needle becomes great enough to disengage the assembly (Baid, Col. 10, lines 45-55). 
Regarding Claim 34, the modified assembly of Knutsson and bin Abdulla teaches all of the limitations of claim 32 as discussed above, and Knutsson further teaches wherein the needle guard includes a base portion (Fig. 4, element 101) and first and second arms extending from the base portion (Fig. 4, element 103, Par. 0029), wherein the first arm is deflected radially outwards by the needle against a restoring force when the needle is in the ready to use position (Par. 0026, the first arm 103 is urged away from its resting state, by deflecting outwards as shown in Fig. 4). The modified assembly if Knutsson and bin Abdulla is silent regarding whereby the needle guard is brought into retaining contact with the catheter hub by retaining means for retaining the needle guard in the catheter housing as long as the first arm is in its deflected state and wherein the retaining means include a first disc-like retaining protrusion provided on the first arm and a retaining depression formed in an inner surface of the catheter hub and adapted to receive the retaining protrusion. 
Baid teaches an analogous invention regarding a needle guard for an intravenous catheter assembly (Fig. 1B), wherein the needle guard (Fig. 3A) is brought into retaining contact with the catheter hub by retaining means (Col. 10, line 65 - col. 11, line 26) for retaining the needle guard in the catheter housing as long as the first arm is in its deflected state and wherein the retaining means include a first disc-like retaining protrusion provided on the first arm (Col. 10, line 65 - col. 11, line 26; the first retaining means comprises a disc-like protrusion provided on each arm of the needle guard) and a retaining depression formed in an inner surface of the catheter hub (Col. 11, lines 10-18; the second retaining means comprise the retaining depression formed on an inner surface of the catheter hub) and adapted to receive the retaining protrusion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first arm of the needle guard of the modified assembly of Knutsson and bin Abdulla to be brought into retaining contact with the catheter hub by retaining means for retaining the needle guard in the catheter housing as long as the first arm is in its deflected state and wherein the retaining means include a first disc-like retaining protrusion provided on the first arm and a retaining depression formed in an inner surface of the catheter hub and adapted to receive the retaining protrusion, as taught by Baid, in order to further enhance the retaining effect of the needle guard in the catheter hub (Baid, Col. 10, line 65-68). 
Regarding Claim 35, the modified assembly of Knutsson, bin Abdulla, and Baid teaches all of the limitations of claim 33 as discussed above, and Knutsson further teaches wherein the needle guard includes a base portion (Fig. 4, element 101) and first and second arms extending from the base portion (Fig. 4, element 103, Par. 0029), wherein the first arm is deflected radially outwards by the needle against a restoring force when the needle is in the ready to use position (Par. 0026, the first arm 103 is urged away from its resting state, by deflecting outwards as shown in Fig. 4). The modified assembly if Knutsson and bin Abdulla is silent regarding whereby the needle guard is brought into retaining contact with the catheter hub by retaining means for retaining the needle guard in the catheter housing as long as the first arm is in its deflected state and wherein the retaining means include a first disc-like retaining protrusion provided on the first arm and a retaining depression formed in an inner surface of the catheter hub and adapted to receive the retaining protrusion. 
Baid teaches an analogous invention regarding a needle guard for an intravenous catheter assembly (Fig. 1B), wherein the needle guard (Fig. 3A) is brought into retaining contact with the catheter hub by retaining means (Col. 10, line 65 - col. 11, line 26) for retaining the needle guard in the catheter housing as long as the first arm is in its deflected state and wherein the retaining means include a first disc-like retaining protrusion provided on the first arm (Col. 10, line 65 - col. 11, line 26; the first retaining means comprises a disc-like protrusion provided on each arm of the needle guard) and a retaining depression formed in an inner surface of the catheter hub (Col. 11, lines 10-18; the second retaining means comprise the retaining depression formed on an inner surface of the catheter hub) and adapted to receive the retaining protrusion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first arm of the needle guard of the modified assembly of Knutsson and bin Abdulla to be brought into retaining contact with the catheter hub by retaining means for retaining the needle guard in the catheter housing as long as the first arm is in its deflected state and wherein the retaining means include a first disc-like retaining protrusion provided on the first arm and a retaining depression formed in an inner surface of the catheter hub and adapted to receive the retaining protrusion, as taught by Baid, in order to further enhance the retaining effect of the needle guard in the catheter hub (Baid, Col. 10, line 65-68). 
Response to Arguments
35 U.S.C 102(a)(1)
Regarding Claims 25 and 29, rejected under 35 USC 102(a)(1) as anticipated by U.S. Patent No. 6,234,999, Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.  Applicant has amended claim 25 and asserted on page 15, that “Wemmert does not teach or suggest a needle, wherein the needle has opposite proximal and distal ends, the distal end forming a needle tip, and the proximal end comprising a proximal needle feature” and that “Wemmert also does not teach or suggest a needle hub that defines an aperture having two sections and wherein the two sections have different diameters”.  Examiner respectfully disagrees, and the rejection of claim 25 has been updated accordingly to point out these features.  
Regarding Claims 26-28, rejected under 35 USC 102(a)(1) as anticipated by U.S. Patent No. 6,234,999 to Wemmert, Applicant's arguments filed 04/06/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A new rejection is made under 35 USC 103 as unpatentable by U.S. Patent No. 6,234,999 to Wemmert. 
35 U.S.C 103
Regarding Claim 32, rejected under 35 USC 103 as unpatentable over US Patent App. Pub. 2017/0043135 to Knutsson in view of US Patent App. Pub. 2015/0238733 to bin Abdulla, and Claims 33-35 rejected under 35 USC 103 as unpatentable over Knutsson in view of bin Abdulla, and further in view of U.S. Patent No. 9,345,862 to Baid, Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.  Applicant has amended claim 32 and asserted on pages 14-15, that “Knutsson, bin Abdulla, and Baid do not teach or suggest, either singly or in combination, a needle, wherein the needle has opposite proximal and distal ends, the distal end forming a needle tip, and the proximal end comprising a proximal needle feature” and that “Knutsson, bin Abdulla, and Baid also does not teach or suggest a needle hub that defines an aperture having two sections and wherein the two sections have different diameters”.  Examiner respectfully disagrees, and the rejection of claim 32 has been updated accordingly to point out these features.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783